            Case 1:20-cr-00171-TNM Document 13 Filed 02/18/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                  :
                                               :
       v.                                      :       1:20-cr-171-TNM-1
                                               :
FRANK CAPORUSSO                                :
         Defendant.                            :

                  MOTION FOR RECONSIDERATION OF DETENTION

       Frank Caporusso, by and through counsel, respectfully moves this Honorable Court,

pursuant to 18 U.S.C. § 3142 to release him pending trial in this matter.

       1.       Mr. Caporusso is before this Court charged by indictment with two counts: 1)

Influencing, Impeding, or Retaliating Against a Federal Official by Threat in violation of 18

U.S.C. § 115(a)(1)(B) and 2) Interstate Communications in violation of 18 U.S.C. § 875(c).

       2.       On August 31, 2020, Mr. Caporusso was arrested in this matter and held without

bond following a detention hearing before the Magistrate Court in October 2020. In making its

detention decision, the Magistrate Court found that Mr. Caporusso was not a flight risk but

detained him without bond because of its finding of dangerousness.

       3.       The government and counsel are currently in plea negotiations.

       4.       Mr. Caporusso respectfully requests this Honorable Court reconsider its order

detaining Mr. Caporusso pending trial in this matter.

                                           ARGUMENT

       Under the Bail Reform Act, 18 U.S.C. § 3141 et seq., a judicial officer “shall order” a

defendant’s detention before trial if, after a hearing, “the judicial officer finds that no condition

or combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community.” 18 U.S.C. § 3142(e). However, in our
          Case 1:20-cr-00171-TNM Document 13 Filed 02/18/21 Page 2 of 4




society, liberty is the norm, and detention prior to trial is the carefully limited exception.” United

States v. Salerno, 481 U.S. 739, 755 (1987). Where the government requests pretrial detention,

specific requirements must be fulfilled before a defendant may be detained. In order to warrant

an exception to this presumption of freedom, the government is required to demonstrate the

appropriateness of pretrial detention by clear and convincing evidence. 18 U.S.C. § 3142(f).

Additionally, the judicial officer considering the propriety of pretrial detention must consider

four factors: (1) [t]he nature and circumstances of the offense charged; (2) the weight of

evidence against the person; (3) the history and characteristics of the person, including . . . the

person’s character, physical and mental condition, family ties, employment, financial resources,

length of residence in the community, community ties, past conduct, history relating to drug or

alcohol abuse, criminal history, and record concerning appearance at court proceedings; . . . and

(4) the nature and seriousness of the danger to any person or the community that would be posed

by the person’s release. 18 U.S.C. § 3142(g).

       In considering the above factors, Mr. Caporusso is not a danger to the community and

should be released pending resolution of this matter. As for the allegations themselves, it is

important to point out that there is nothing in this case that indicates a plot or plan to carry out

the threats alleged in the voicemail. Further, there is little doubt that intoxication played a

significant role in the alleged conduct.

       Mr. Caporusso is a law-abiding citizen who cares deeply for his family. This is his first

contact with the criminal justice system, and he has no prior criminal record of any kind. Mr.

Caporusso is the sole breadwinner for his family and was one of the top-selling salesmen at his

company prior to his arrest. Since being incarcerated on August 31, 2020, Mr. Caporusso’s

family is experiencing dire hardship, financially and emotionally. Further, Mr. Caporusso helps
         Case 1:20-cr-00171-TNM Document 13 Filed 02/18/21 Page 3 of 4




care for his brother John Caporusso, who has disabilities and for whom Mr. Caporusso provides

frequent and sustained support. John describes Mr. Caporusso as a strong support system

throughout his entire life, including going as far back as defending him from bullies as children,

helping him with his education, and obtaining employment.

       Mr. Caporusso’s suffers from sleep apnea, and the continuing pandemic is exposing him

to a more dangerous environment than if he were allowed to remain in his home.

       The allegations in this case occurred on May 14, 2020. On May 20, 2020, Mr. Caporusso

was interviewed in his New York home. Mr. Caporusso was not arrested until August 31, 2020.

For over three (3) months, the government did not arrest Mr. Caporusso. The government will no

doubt make the argument that the allegations of the voicemail itself are enough to hold Mr.

Caporusso on the dangerousness prong. However, given the government’s lack of action for over

three (3) months, it is clear there was no immediate threat and no evidence of an actionable plot

to carry out the alleged threats. This speaks to Mr. Caporusso’s lack of dangerousness.

Additionally, Mr. Caporusso has a stable home in New York, can continue his employment

there, and can be properly supervised in New York if released.

       WHEREFORE, for the foregoing reasons, and any other reasons that the Court may deem

just and proper, Mr. Caporusso respectfully requests that the Court release him to electronic

monitoring and/or home confinement pending the resolution of this matter.
         Case 1:20-cr-00171-TNM Document 13 Filed 02/18/21 Page 4 of 4




                                                     Respectfully Submitted,

                                                     ____/s/_______________________
                                                     David Benowitz
                                                     D.C. Bar No. 451557
                                                     Price Benowitz LLP
                                                     409 Seventh Street, NW
                                                     Suite 200
                                                     Washington, DC 20004
                                                     david@pricebenowitz.com
                                                     Counsel for Frank Caporusso




                              CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of February, 2021, I caused a true and correct copy
of the foregoing Motion to be delivered via CM/ECF to Assistant United States Attorney Rachel
Fletcher, United States Attorney’s Office, 555 4th Street, NW, Rm. 4840, Washington, D.C.
20530.
                                                       ____/s/____________________
                                                       David Benowitz
